       Case: 3:19-cv-00117 Doc #: 1 Filed: 01/16/19 1 of 9. PageID #: 1



                    THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO


KORTNEY JETER                                :
600 Kammer Ave.                              :
Dayton, OH 45417                             :
                                             :
                                             :   Case No.: 3:19-cv-117
              Plaintiff,                     :
                                             :
       v.                                    :   Judge
                                             :
BOTTLING GROUP, LLC                          :   COMPLAINT
CT Corporation System (Statutory Agent)      :
4400 Easton Commons Way, Suite 125           :
Columbus, OH 43219                           :
                                             :
              Defendant.                     :   Jury Demand Endorsed Hereon
                                             :
                                             :


                                     COMPLAINT

       NOW COMES Plaintiff Kortney Jeter (“Plaintiff”) and proffers this Complaint for

damages against Bottling Group, LLC (“Defendant”).

                                        THE PARTIES

       1.     Plaintiff is a natural person residing in Ohio.

       2.     Defendant is a Corporation for profit doing business in the Northern District

of Ohio.

       3.     At all times relevant herein, Plaintiff was an “employee” as that term is

defined under the Family and Medical Leave Act ("FMLA").

       4.     At all times relevant herein, Defendant was an “employer” as defined by 29

U.S.C. § 2611(4)(A) of the FMLA.




                                             1
          Case: 3:19-cv-00117 Doc #: 1 Filed: 01/16/19 2 of 9. PageID #: 2



          5.     At all times relevant herein, Defendant was engaged in commerce or an

industry or activity affecting commerce, and employed 50 or more employees for each

working day during each of 20 or more calendar workweeks at all times during Plaintiff’s

employment.

          6.     At all times relevant herein, Plaintiff is an “employee” as the term is defined

under Ohio Revised Code 4112.

          7.     At all times relevant herein, Defendant is an “employer” as defined by Ohio

Revised Code 4112.

                              JURISDICTION AND VENUE

   8.            This action is brought pursuant to the FMLA and O.R.C. 4112.

   9.            Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, which

provides for original jurisdiction of Plaintiff’s claims arising under the law of the United

States.

   10.           This Court has jurisdiction over Plaintiff’s claims under the statutory law of

Ohio pursuant to supplemental jurisdiction as codified at 28 U.S.C. § 1367.

   11.           Venue is proper pursuant to 28 U.S.C. §1391, because Plaintiff entered into

an employment relationship with Defendant in the Northern District of Ohio and preformed

her job duties there, and Defendant is doing and has done substantial business in the

Northern District of Ohio.

                                FACTUAL BACKGROUND

   12.           Plaintiff began working for Defendant in August 2010.

   13.           On or about April 2017, Plaintiff began working as a Key Account Manager

for Defendant.




                                                2
         Case: 3:19-cv-00117 Doc #: 1 Filed: 01/16/19 3 of 9. PageID #: 3



   14.           On or about Friday, August 10, 2018, Plaintiff was seen by her physician,

who diagnosed Plaintiff with anxiety and stress disorders. As a consequence, Plaintiff’s

physician referred Plaintiff to a therapist for counseling and originally took Plaintiff off

work from Monday, August 13, 2018 through September 9, 2018.

   15.           After Plaintiff’s appointment with her physician, Plaintiff contacted

Defendant’s PepsiCo Leave and Claim Center (“PLCC”) to inform them of her request for

medical leave.

   16.           PLCC responded to Plaintiff’s request for medical leave by sending FMLA

paperwork to Plaintiff’s physician.

   17.           Plaintiff also emailed her direct supervisor, Eric Pelligrini, to inform him

that her doctor had taken her off work for several weeks. Mr. Pellegrini responded by

instructing Plaintiff to, consistent with the actions she had already taken, reach out to

PLCC.

   18.           During the several weeks following Plaintiff’s request for FMLA leave, she

went to the therapist for three separate sessions.

   19.           On or about September 4, 2018, Plaintiff had a follow-up appointment with

her physician. During that appointment, Plaintiff’s physician decided to take Plaintiff off

work through the beginning of October 2018 due to her anxiety and stress disorders.

   20.           Immediately after Plaintiff’s physician appointment, Plaintiff contacted

PLCC to inform them that her physician was extending her FMLA leave through the

beginning of October 2018. The PLCC representative responded by indicating that PLCC

would send additional paperwork for Plaintiff’s physician to complete in order to extend

her leave.




                                              3
         Case: 3:19-cv-00117 Doc #: 1 Filed: 01/16/19 4 of 9. PageID #: 4



   21.         On or about September 7, 2018, Plaintiff received a text message from the

PLCC stating: “We are trying to reach you, however have been unsuccessful. Please call

Sedgwick at 855-737-2255 to avoid a possible delay in your claim decision.”

   22.         Plaintiff responded to the text message by immediately calling the number

provided. Plaintiff spoke to Zachary Klein at Sedgwick, who indicated that they had not

been able to get a hold of her earlier because they had been using an outdated phone

number.

   23.         Plaintiff informed Mr. Klein during the phone call that her physician had

just extended her medical leave until early October 2018. Plaintiff asked Mr. Klein what,

if anything, she had to do to extend her FMLA leave. Mr. Klein responded by stating that

they would send out new paperwork for Plaintiff’s physician for the physician to complete.

   24.         A few days after Plaintiff’s conversation with Mr. Klein, Mr. Klein sent a

letter dated September 12, 2018 to Plaintiff that stated to Plaintiff, “your leave has been

certified through August 26, 2018.” In that letter, Mr. Klein also stated to Plaintiff, “[y]ou

recently informed us that you will need an extension of your leave” and, “[i]n order to

evaluate your continued need beyond August 26, 2018, the enclosed certification form will

need to be completed and returned to Sedgwick no later than October 2, 2018.”

   25.         In Mr. Klein’s letter, Mr. Klein further indicated to Plaintiff in the “Actions

Required” section: “Return a Certification form (completed by the health care provider) no

later than October 2, 2018.” Mr. Klein concluded that letter by indicating that, “[i]f you

do not return the requested certification form by October 2, 2018, your leave

extension request may be denied.” (Emphasis in original).




                                              4
         Case: 3:19-cv-00117 Doc #: 1 Filed: 01/16/19 5 of 9. PageID #: 5



   26.         A few days after receiving Mr. Klein’s letter, Plaintiff received a letter from

Michael Halcik in Defendant’s human resources department dated September 11, 2018. In

the letter, Mr. Halcik indicated that PLCC approved Plaintiff’s leave from August 13, 2018

through August 26, 2018 as FMLA approved leave. However, for reasons not disclosed in

the letter itself, Mr. Halcik’s letter also stated that PLCC had, as of September 11, 2018,

denied Plaintiff’s request for leave beyond August 26, 2018.

   27.         PLCC had never previously indicated that her request for leave beyond

August 26, 2018 had been denied. Mr. Halcik concluded the letter by stating that Plaintiff

must “contact the PLCC to appeal your claim denial” and, “[i]f this additional period of

absence is not ultimately approved, it may be subject to the attendance policy and your

employment may end.”

   28.         Upon receiving Mr. Halcik’s letter, Plaintiff contacted Sedgwick given that

she was confused about Mr. Halcik’s statements in the letter. The person whom Ms. Jeter

spoke with stated that, based upon what he could see in her file, Plaintiff’s physician had

not yet submitted documentation that extended her FMLA leave, but that her physician had

until October 2, 2018 to provide the documentation.

   29.         On or about September 24, 2018, Plaintiff received a letter dated September

21, 2018 that terminated her employment. The letter indicated that Defendant was

terminating Plaintiff’s “employment effective 9/21/18 for Job Abandonment,” claiming

that she had “been out on an unapproved leave since 8/27/18.”

   30.         The following day, September 25, 2018, Plaintiff received a text message

from Sedgwick that stated: “Sedgwick has not received certification info regarding your

leave of absence. Info must be received by October 2, 2018.”.




                                              5
       Case: 3:19-cv-00117 Doc #: 1 Filed: 01/16/19 6 of 9. PageID #: 6



                                        COUNT I
                Retaliation - Violation of the Family Medical Leave Act

        31.       Plaintiff reasserts and reincorporates all allegations in the paragraphs

above as if fully rewritten herein.

        32.       When Plaintiff requested for medical leave on or about August 10, 2018,

she had worked for Defendant for more than one thousand two hundred and fifty (1,250)

hours in the twelve months prior to that date and she had been employed in this role for

more than twelve (12) months prior to that date.

        33.       Plaintiff is an “eligible employee” as defined by 29 U.S.C. § 2611(2).

        34.       Defendant employed more than 50 persons within a 75-mile radius of

Plaintiff’s place of employment.

        35.       Defendant is an “employer” as defined by 29 U.S.C. § 2611(4)(A).

        36.       Plaintiff was incapacitated for more than three consecutive days because

she could not perform her job duties due to her stress disorders and anxiety.

        37.       Plaintiff received treatment two or more times within the first 30 days of

incapacity by visiting her physician multiple times after her August 10, 2018 visit and

visiting the therapist.

        38.       Plaintiff’s anxiety and stress disorders qualified as “serious health

conditions” as defined by 29 C.F.R. § 825.113.

        39.       Plaintiff suffered an adverse employment action when Defendant

terminated her from her position in retaliation for requesting possible FMLA leave.

        40.       Defendant violated the FMLA by retaliating against Plaintiff by

terminating her from her position after she requested possible FMLA leave.




                                             6
          Case: 3:19-cv-00117 Doc #: 1 Filed: 01/16/19 7 of 9. PageID #: 7



          41.      Defendant lacked good faith and/or reasonable grounds to believe that it

had not violated the FMLA in its discharge of Plaintiff.

          42.      Defendant’s violation of the Family and Medical Leave Act entitles

Plaintiff, pursuant to 29 U.S.C. § 2617(a), to monetary damages which include back pay

and benefits, statutory liquidated damages, and attorneys’ fees and costs of bringing this

litigation, in an amount to be determined at trial.

                                         COUNT II
                 Interference - Violation of the Family Medical Leave Act

       43.        Plaintiff reasserts and reincorporates all allegations in the paragraphs above

as if fully rewritten herein.

       44.        Defendant knew or should have known that Plaintiff’s request for time off

work qualified for FMLA leave.

       45.        Defendant interfered with Plaintiff’s FMLA rights by not affording her the

job-protected leave to which she was entitled.

       46.        Defendant lacked good faith and/or reasonable grounds to believe they had

not violated the FMLA in its discharge of Plaintiff.

       47.        Defendant’s violations of the FMLA entitles Plaintiff, pursuant to 29 U.S.C.

§ 2617(a), to monetary damages which include back pay and benefits, statutory liquidated

damages, and attorneys’ fees and costs of bringing this litigation, in an amount to be

determined at trial.

                                           COUNT III
                Discrimination/Failure to Reasonably Accommodate – O.R.C. 4112

    48.           Plaintiff reasserts and reincorporates all allegations in the paragraphs above

as if fully rewritten herein.




                                                7
         Case: 3:19-cv-00117 Doc #: 1 Filed: 01/16/19 8 of 9. PageID #: 8



   49.         Plaintiff has been diagnosed with stress disorders and anxiety which, when

active, substantially limit her ability to perform major life activities such as working,

thinking, and caring for herself. At all times relevant hereto, Plaintiff had a disability, a

record of physical impairments (stress disorders and anxiety), and was regarded by

Defendant has having a physical impairment as defined by O.R.C. § 4112.01(A)(13).

   50.         At the time that her employment was terminated, Plaintiff could perform

the essential functions of her job with or without a reasonable accommodation.

   51.         Plaintiff’s disability, her record of having a physical impairment, and

Defendant’s regard for her as having a physical impairment were determining factors in

Defendant’s decision to terminate Plaintiff’s employment.

   52.         Defendant further discriminated against Plaintiff by failing to engage with

her in the “interactive process.” Plaintiff made Defendant aware of her need for assistance

with her job requirements due to her medical issues, but Defendant failed to engage in the

interactive process in good faith with Plaintiff to determine whether a reasonable

accommodation was possible.

   53.         Plaintiff, in notifying Defendant that she needed to be off work due to her

stress disorders and anxiety, requested a reasonable accommodation. This accommodation

was reasonable and could have been made by Defendant without undue hardship.

   54.         Defendant’s conduct violated O.R.C. § 4112.02. Defendant discriminated

against Plaintiff by terminating her on the basis of her disability and in retaliation for

requesting a reasonable accommodation.




                                             8
         Case: 3:19-cv-00117 Doc #: 1 Filed: 01/16/19 9 of 9. PageID #: 9



   55.         As a direct and proximate result of Defendant’s illegal conduct, Plaintiff has

suffered severe emotional and psychological distress, embarrassment, humiliation, lost

wages and benefits, attorneys’ fees, and other economic damages in excess of $25,000.00.

WHEREFORE, Plaintiff demands:

               For all Counts, monetary damages including back pay and benefits,

statutory liquidated damages, expert witness fees and attorneys’ fees and costs, and front

pay, and compensatory damages in an amount to be determined at trial, but in any event

not less than $75,000.00 and any and all other relief, which the Court deems just and

appropriate.

                                                  Respectfully submitted,


                                                  /s/ Bradley L. Gibson
                                                  Bradley L. Gibson (0085196)
                                                  Angela J. Gibson (0080928)
                                                  GIBSON LAW, LLC
                                                  9200 Montgomery, Rd., Suite 11A
                                                  Cincinnati, OH 45242
                                                  (brad@gibsonemploymentlaw.com)
                                                  (angela@gibsonemploymentlaw.com)
                                                  513-834-8254 (Phone)

                                                  Attorneys for Plaintiff




                                    JURY DEMAND

               Plaintiff hereby requests a jury of at least eight (8) persons.


                                                      /s/ Bradley L. Gibson
                                                      Bradley L. Gibson (0085196)




                                             9
